COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00263-CV


Nicholas C. Daniels and Rowena            §    From County Court at Law No. 2
Daniels
                                          §    of Denton County (CV-2013-00168)
v.
                                          §    April 16, 2015
Federal Home Loan Mortgage
Corporation                               §    Per Curiam


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellants Nicholas C. Daniels and Rowena

Daniels shall pay all costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM